Exhibit 10.4

 

TRADEMARK LICENSE EXTENSION AGREEMENT

 

This Trademark License Extension Agreement dated as of July 14, 2011 is by and
between Hallmark Licensing, Inc. (“Hallmark Licensing”) and Crown Media United
States, LLC (“Crown US”).

 

WHEREAS, Odyssey Holdings, L.L.C., the predecessor of Crown US, and Hallmark
Licensing entered into that certain Amended and Restated Trademark License
Agreement between the parties dated as of March 27, 2001, as extended as of
November 30, 2002, as of August 28, 2003, as of August 1, 2004, as of August 1,
2005, as of April 10, 2006, as of August 1, 2007, as of August 1, 2008, as of
August 15, 2009 and as of June 29, 2010, and as modified by the Trademark
License Waiver Agreement, dated as of March 3, 2010 (collectively, the “License
Agreement”);

 

WHEREAS, pursuant to that certain Security Agreement, dated as of March 27, 2001
(the “Security Agreement”), Odyssey Holdings, L.L.C., the predecessor of Crown
US, granted to Hallmark Licensing a security interest in the Collateral (as
defined therein) to secure Crown US’s performance under the License Agreement
and compensation for breaches of the License Agreement; and

 

WHEREAS, Crown US has requested that Hallmark Licensing extend the term of the
License Agreement to facilitate Crown US’s refinancing;

 

NOW, THEREFORE, Crown US and Hallmark Licensing hereby agree as follows:

 

1.                                       Subject to continuing accuracy of the
representations and warranties of Crown US under the Security Agreement, and the
lien on the Collateral constituting a perfected, first priority security
interest in the Collateral, Hallmark Licensing hereby agrees to extend the term
of the License Agreement for an additional period terminating the earlier of
(i) July 14, 2019 and (ii) the later of (x) the expiration or termination of
that certain Credit Agreement dated as of July 14, 2011, among Crown Media
Holdings, Inc. as the Borrower, JPMorgan Chase Bank, N.A. as the Agent and
various other parties thereto, and (y) the redemption of all of the Senior Notes
issued pursuant to that certain Indenture dated July 14, 2011, subject to any
earlier termination of the License Agreement pursuant to the terms of the
License Agreement.

 

2.                                       Paragraph 9(c) Termination shall be
amended and restated as follows:

 

“c.                                 Upon the termination or expiration of this
Agreement, Crown US agrees to immediately and permanently discontinue the use of
the Licensed Marks, including any adaptations thereof.”

 

3.                                       All other terms and conditions of the
License Agreement will remain unchanged and in full force and effect.

 

4.                                       Crown US hereby acknowledges that the
Security Agreement is in full force and effect and confirms the grant of the
security interest in the Collateral to Hallmark Licensing pursuant thereto.

 

--------------------------------------------------------------------------------


 

5.                                       This Trademark License Extension
Agreement shall be governed by Section 13 of the License Agreement.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Trademark License
Extension Agreement as of the date set forth above.

 

HALLMARK LICENSING, INC.

 

 

 

By:

/s/ Deanne R. Stedem

 

 

 

Title: Vice President

 

 

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

 

By:

/s/ C. Stanford

 

 

 

Title: EVP & General Counsel

 

 

--------------------------------------------------------------------------------